

116 S2696 IS: Strengthening Services for Native Elders Act of 2019
U.S. Senate
2019-10-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 2696IN THE SENATE OF THE UNITED STATESOctober 24, 2019Ms. Smith (for herself and Ms. Murkowski) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsA BILLTo amend the Older Americans Act of 1965 to expand supportive services for Native American aging
			 programs, and for other purposes.
	
 1.Short titleThis Act may be cited as the Strengthening Services for Native Elders Act of 2019.
 2.Expanding supportive services for Native American aging programsTitle VI of the Older Americans Act of 1965 (42 U.S.C. 3057 et seq.) is amended— (1)in part D—
 (A)by amending section 643 (42 U.S.C. 3057n) to read as follows:  643.Authorization of appropriationsThere are authorized to be appropriated to carry out this title—
 (1)for parts A and B, $38,524,324 for fiscal year 2020, $40,835,783 for fiscal year 2021, $43,285,930 for fiscal year 2022, $45,883,086 for fiscal year 2023, and $48,636,071 for fiscal year 2024; and
 (2)for part C, subject to section 644, $10,785,575 for fiscal year 2020, $11,432,710 for fiscal year 2021, $12,118,672 for fiscal year 2022, $12,845,792 for fiscal year 2023, and $13,616,540 for fiscal year 2024.; and
 (B)by adding at the end the following:  644.Funding set aside (a)In generalOf the amount appropriated under section 643(2) for a fiscal year, the Assistant Secretary shall, subject to subsection (b), make available an amount, not to exceed 5 percent of the amount appropriated under section 643(2) for the fiscal year, to carry out part D for such fiscal year.
 (b)ApplicabilityThe requirement under subsection (a) shall apply for a fiscal year only if— (1)the amount appropriated for parts A and B for the fiscal year is greater than the amount appropriated for such parts for fiscal year 2019; and
 (2)the amount the Assistant Secretary makes available for parts A and B for such fiscal year is not less than the amount the Assistant Secretary made available for such parts for fiscal year 2019.;
 (2)by redesignating part D as part E; and (3)by inserting after part C the following:
				
					DSupportive services for healthy aging and independence
						636.Program
 (a)In generalThe Assistant Secretary shall carry out a competitive demonstration program for making grants to tribal organizations or Native Hawaiian organizations with applications approved under part A or B, respectively, to pay for the Federal share of carrying out programs to enable the organizations to build their capacity to provide a wider range of in-home and community supportive services to enable older individuals to maintain their health and independence and to avoid long-term care facility placement.
							(b)Supportive services
 (1)In generalSubject to paragraph (2), supportive services described in subsection (a) may include any of the activities described in section 321(a).
 (2)PriorityThe Assistant Secretary, in making grants under this section, shall give priority to organizations that will use the grant funds for supportive services described in subsection (a) that are for in-home assistance, transportation, information and referral, case management, health and wellness programs, legal services, family caregiver support services, and other services that directly support the independence of the older individuals served.
 (c)Rule of constructionNothing in this section shall be construed or interpreted to prohibit the provision of supportive services under part A or B..
 3.Enhancing capacity to support Native American aging programsTitle II of the Older Americans Act of 1965 (42 U.S.C. 3011 et seq.) is amended— (1)in section 201(c)(3)(H) (42 U.S.C. 3011(c)(3)(H)), by inserting to ensure adequate capacity to deliver the services under such title, which technical assistance and training programs may include program management, data development and use, basic business skills, grant development, program and service innovations, and staff professional development and certification before the semicolon at the end; and
 (2)by amending section 216 (42 U.S.C. 3020f) to read as follows:  216.Authorization of appropriations (a)In generalFor purposes of carrying out this Act, there are authorized to be appropriated for administration, salaries, and expenses of the Administration $44,042,171 for fiscal year 2020, $46,684,701 for fiscal year 2021, $49,485,783 for fiscal year 2022, $52,454,930 for fiscal year 2023, and $55,602,226 for fiscal year 2024.
 (b)Authorization of appropriations for programsThere are authorized to be appropriated— (1)to carry out section 201(g), $20,000,000 for each of the fiscal years 2020 through 2024;
 (2)to carry out section 202(a)(21) (relating to the National Eldercare Locator Service), $2,186,227 for fiscal year 2020, $2,317,401 for fiscal year 2021, $2,456,445 for fiscal year 2022, $2,603,832 for fiscal year 2023, and $2,760,062 for fiscal year 2024;
 (3)to carry out section 215, $1,992,460 for fiscal year 2020, $2,112,008 for fiscal year 2021, $2,238,728 for fiscal year 2022, $2,373,052 for fiscal year 2023, and $2,515,435 for fiscal year 2024;
 (4)to carry out section 202 (relating to Elder Rights Support Activities under this title), $1,375,011 for fiscal year 2020, $1,457,511 for fiscal year 2021, $1,544,962 for fiscal year 2022, $1,637,660 for fiscal year 2023, and $1,735,919 for fiscal year 2024;
 (5)to carry out section 202(b) (relating to the Aging and Disability Resource Centers), $8,708,043 for fiscal year 2020, $9,230,526 for fiscal year 2021, $9,784,357 for fiscal year 2022, $10,371,419 for fiscal year 2023, and $10,993,704 for fiscal year 2024; and
 (6)to carry out section 201(c)(3)(H) (relating to technical assistance and training programs for grantees under title VI), $500,000 for fiscal year 2021..